DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2022, has been entered.
Response to Amendment
	This Office action is in response to the amendment filed May 31, 2022.  Claims 1, 12, 18, 20, and 21 are amended.  Claims 1-11 remain withdrawn.  Claims 12-22 are pending and addressed below.
Response to Arguments
Applicant’s arguments with respect to claim 12 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, in light of Applicant’s amendments to the claims, Muni et al. (“Muni” US 20100168511) replaced Ackermann et al. (Ackermann” US 20020133081) as the primary reference relied upon in the obviousness rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 14
invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Muni et al. (“Muni” US 20100168511) in view of Massengale et al. (“Massengale” US 20160151049).
Regarding claims 12-21, Muni discloses a catheter assembly comprising:
(claim 12) a positioning device (8) comprising:
	a longitudinal axis (see Fig. 6A)
	a stylet having a proximal end and a distal end (22);
	a hub at the proximal end of the stylet (14), wherein the hub further comprising a proximal end having an opening (see Fig. 1, wherein proximal opening receives corresponding hub portion 35), a distal end having an opening (see Fig. 1; stylet 22 exiting trough the distal end of hub 14), and a hub lumen extending the entire distance between the proximal and distal end openings to permit fluid flow therethrough (Fig. 1 shows the hub lumen extending between the proximal and distal opening, and [0013] discloses the stylet being removable to all for oxygen flow, thus permitting for fluid flow), wherein the open proximal end is aligned along the longitudinal axis with the open distal end (see Fig. 1); 	wherein the open proximal end is configured to receive fluid flow from the drainage hub lumen, through the open proximal end, and out of the open proximal end ([0013] establishes the lumen can be used for fluid flow to delivery oxygen, and there is nothing in the hub 14 to prevent the fluid flow from being reversed, thus the open proximal end is configured to function as claimed); and
a tamponade balloon catheter comprising:
	a catheter (12) comprising a proximal end and a distal end and at least one lumen extending there between (see Fig. 1), and
	an expandable tamponade device disposed about at least a portion of the catheter (18);
wherein the stylet is configured to extend longitudinally within at least a portion of the at least one catheter lumen (see Fig. 1);
(claim 20) wherein the hub further comprises a sidewall extending there between defining the drainage hub lumen (see Fig. 1), wherein the sidewall comprises a first portion having a first thickness (the tapered distal portion of hub 14 comprising the first portion, see Fig. 1) and a second portion comprising a second thickness (the cylindrical portion of hub 14 comprising the second portion, see Fig. 1), wherein the second thickness is greater than the first thickness (see Fig. 1), and wherein the stylet is coupled to the second portion (see Fig. 1, coupled via luer lock connections 35 and 36); and
(claim 21) wherein the hub further comprises a sidewall extending there between defining a hub lumen (see Fig. 1), wherein the sidewall of the hub comprises an outer surface and wherein at least a portion of the outer surface comprises at least one projection (see Fig. 1 showing a port-like projection and the projection of luer lock portion 36);
but Ackerman fails to disclose (claim 12) wherein the catheter comprises at least one echogenic element disposed thereon; (claim 13) wherein the at least one echogenic element is positioned at the distal end of the catheter; (claim 14) wherein the at least one echogenic element comprises a plurality of echogenic beads; (claim 15) wherein the plurality of echogenic beads are embedded in a polymeric material; (claim 16) wherein the polymeric material is over-molded on to the distal end of the catheter; (claim 17) wherein the plurality of echogenic beads are formed from at least one of glass, polymeric material, metals and combinations thereof; (claim 18) wherein the at least one echogenic element comprises a polymeric coating; or (claim 19) wherein the least one echogenic element is coupled to the catheter by at least one of bonding, RF welding, adhesives, over-molding, and mechanical attachment mechanisms.
However, Massengale discloses a catheter assembly comprising:
(claim 12) wherein the catheter (102) comprises at least one echogenic element disposed thereon (130, 132, 136);
(claim 13) wherein the at least one echogenic element is positioned at the distal end of the catheter (the echogenic elements 130, 132, 136 are placed on the catheter distal tip 108);
(claim 14) wherein the at least one echogenic element comprises a plurality of echogenic beads (132 comprises spheres or beads; see Fig. 7 showing at least one);
(claim 15) wherein the plurality of echogenic beads are embedded in a polymeric material ([0060]; 138 is a silicone carrier matrix);
(claim 16) wherein the polymeric material is over-molded on to the distal end of the catheter (With regard to the method step recitation in claim 16, “over-molded”, it is noted that the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not given patentable weight.  The resulting combination includes a carrier matrix comprising echogenic material on the distal tip, thus meeting the structural limitations of the claim.);
(claim 17) wherein the plurality of echogenic beads are formed from glass ([0060]);
(claim 18) wherein the at least one echogenic element comprises a polymeric coating ([0081] discloses coating the distal tip 108 of the catheter 102 with a polymeric coating, such as acrylic glass); and
(claim 19) wherein the least one echogenic element is coupled to the catheter by at least one of bonding, RF welding, adhesives, over-molding, and mechanical attachment mechanisms (With regard to the method step recitation in claim 19, “is coupled to the catheter by at least one of bonding, RF welding, adhesives, over-molding, and mechanical attachment mechanisms”, it is noted that the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not given patentable weight.  The resulting combination includes a carrier matrix comprising echogenic material on the distal tip, thus meeting the structural limitations of the claim.).
It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the echogenic material taught by Massengale with the catheter assembly of Muni because the echogenic material reflect ultrasound waves (Massengale, [0017]).  The motivation for the modification would have been to provide the surgeon with satisfactory visibility in the body during use of the catheter assembly (Massengale, [0017]).
Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Muni in view of Massengale as applied to claim 12 above, and further in view of Dillon et al. (“Dillon” US 20110118546).
Regarding claim 22, Muni in view of Massengale discloses the assembly of claim 12, wherein the proximal end of the catheter further comprises an inflation port (proximal end of catheter 12 receives inflation to inflate the balloon 18 as described in [0039], thus an inflation port must be found on the proximal end of the catheter 12); but fails to disclose wherein a proximal end of the inflation port is configured to be removably received within the hub lumen.
However, Dillon discloses a balloon catheter assembly (400), wherein a proximal end of the inflation port is configured to be removably received within the hub lumen (see Fig. 4G, wherein the proximal end of the catheter 401 is the inflation port, comparable to the interpretation of Muni above, and is detachably received in the hub 410).
It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the inflation port being detachable received within the hub lumen as taught by Dillon with the assembly of Muni in view of Massengale because it allows for easier cleaning of the parts and replacement of damaged parts without replacing the entire device.  The motivation for the modification would have been to reduce the chance of infection and lower costs of repairs.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771